 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBill Fox Chevrolet, Inc. and Local 376, Internation-al Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Case 7-CA-2053514 May 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 6 February 1984 Administrative Law JudgeRobert W. Leiner issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Bill Fox Chevrolet, Inc., Rochester,Michigan, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified.1. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs."(b) Remove from its files any reference to theunlawful layoff and notify the employee in writingthat this has been done and that the layoff will notbe used against him in any way."2. Substitute the attached notice for that of theadministrative law judge.The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.In par. 3 of the section of his decision entitled "the General Counsel'sPrima Facie Case," the judge erroneously reported the citation to NLRBv. Central Power Co., 425 F.2d 1318, 1322 (5th Cir. 1970). We correct thiserror.s The judge inadvertently failed to include in his recommended Orderand notice a provision ordering the Respondent to remove from its filesany reference to the unlawful layoff and notify the employee that this hasbeen done. We shall therefore modify the recommended Order accord-ingly, and issue a new notice to employees.270 NLRB No. 108APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT lay off or otherwise discriminateagainst you for supporting Local 376, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other union.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL offer Duane R. Morris immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his layoff, less any netinterim earnings, plus interest.WE WILL notify him that we have removed fromour files any reference to his layoff and that thelayoff will not be used against him in any way.BILL FOX CHEVROLET, INC.DECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge. Thisproceeding was heard in Detroit, Michigan, on October27 and 28, 1983, on an unfair labor practice complaint'alleging that Respondent, Bill Fox Chevrolet, Inc., un-lawfully laid off its employee Duane Morris on April 2,1982, in violation of Section 8(a)(3) and (1) of the Na-tional Labor Relations Act, 29 U.S.C. § 151 et seq. (theAct). Respondent filed a timely answer in which, interalia, it both denied the substantive allegations of thecomplaint and affirmatively pleaded that Duane Morris"was laid off due to poor performance and not for anyreason outlined in the within complaint."At the hearing, all parties were represented by counselwho had full opportunity to call and examine witnesses,to present testimony, to argue on the record, and to fileposttrial briefs. After the close of the hearing, the Gener-al Counsel elected to argue orally and Respondent filed abrief.The relevant docket entries show that the unfair labor practicecharge was filed by Local 376, IBT, the Charging Party herein, on April13, 1982 and served on Bill Fox Chevrolet, Inc., Respondent, on April14, 1982. The Regional Director for Region 7 of the National Labor Re-lations Board issued the complaint on May 21, 1982.568 BILL FOX CHEVROLETOn the basis of the entire record herein, including oralargument and Respondent's brief, and particularly on myobservation of the demeanor of the witnesses as they tes-tified, I make the followingFINDINGS OF FACT AND CONCLUSIONS OF LAW2I. THE BUSINESS OF RESPONDENTThe complaint alleges, Respondent admits, and I findthat Respondent, a Delaware corporation, at all materialtimes has been engaged in the sale and repair of automo-biles and trucks in the city of Rochester, State of Michi-gan. During the year ending December 31, 1981, a repre-sentative period of Respondent's operations generally,Respondent had gross revenues in excess of $500,000,and during the same period purchased products valued inexcess of $50,000 which were transported and deliveredto its aforesaid place of business directly from points lo-cated outside the State of Michigan. Respondent admitsand I find that at all material times it has been, and is, anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II1. THE UNION AS A STATUTORY LABORORGANIZATIONThe complaint alleges, Respondent admitted at thehearing, and I find that Local 376, International Brother-hood of Teamsters, at all material times has been, and is,a labor organization within the meaning of Section 2(5)of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and AnimusAt least as early as 1979, Respondent operated anautomobile dealership in Rochester, Michigan, employ-ing over 40 persons. At that time its 14 "garage andservice department" employees were represented for col-lective bargaining purposes by Local 376, IBT, hereinthe Union. Although the record does not disclose thelength of the bargaining relationship, it does show thatRespondent and the Union had executed a 3-year collec-tive-bargaining agreement in July 1978 which expiredOctober 30, 1981. The parties entered into an extensionof that agreement expiring January 31, 1982.In the period subsequent to January 31, 1982, the par-ties have been in collective bargaining with regard tofurther extension but it is undenied that no notices ofending the agreement have been exchanged by the par-ties pursuant to Section 8(d) of the Act. The GeneralCounsel contends that the collective-bargaining agree-ment is thus in effect pursuant to language (art. XXV) inthe extending agreement which purportedly extends thecollective-bargaining agreement from year to year. Re-spondent contends that there is no effective collective-bargaining agreement in existence. I conclude that theresolution of this dispute is not material to this case. Imake no finding as to whether the agreement is in2 Respondent's answer admits that William Fox, Broadway, and Stan-ley Karras are its statutory supervisors within Sec. 2(11) of the Act andagents of Respondent.effect.3It should be noted, however, that the collective-bargaining agreement (G.C. Exh. 4) contains a lawfulunion-security clause requiring as a condition of employ-ment, inter alia, membership in the Union following the31st day on and after employment (art. I, sec. 2).There is also no dispute that a hearing before Adminis-trative Law Judge Bernard Ries was held on October 14and 15, 1980, in Cases 7-CA-16876, 7-CA-16919, and 7-CA-17176 in Detroit, Michigan, involving the same Em-ployer and the same labor organization. The complaint inthat matter alleged violations of Section 8(aX)(), (3), (4),and (5) of the Act because of Respondent's alleged un-lawful actions in and about July 1979. As a result of thathearing, Administrative Law Judge Ries found, interalia, that Respondent:In July, September, and October 1979, by initiatingan effort to decertify the Charging Party as the col-lective-bargaining representative of Respondent'sgarage and service department employees, by offer-ing such employees benefits for agreeing to decerti-fication, by encouraging such employees to formtheir own labor organization, by initiating, assistingin, encouraging, and monitoring an effort to petitionfor withdrawal from the Charging Party of union-security authorization, by inquiring of an employeeinto the progress of such a petition, by informingemployees of its intent to disavow the bargainingagreement in order to persuade them to abandonsupport of the Charging Party, by telling an em-ployee that Respondent was going to enforce workrules more stringently against supporters of theCharging Party, and by threatening that an employ-ee would be discharged for engaging in protectedactivities, Respondent violated section 8(a)(1) of theAct.Furthermore, Administrative Law Judge Ries foundthat, by discriminating against an employee during payperiods ending December 11 and 18, 1979, because of hisunion and protected concerted activities, and because hegave testimony to the Labor Board, Respondent violatedSection 8(a)(1), (3), and (4) of the Act. Moreover, in Oc-tober 1979, by refusing to process contractual grievancesfiled by the Charging Party and by unilaterally altering acondition of employment without bargaining with theCharging Party, Respondent was found to have violatedSection 8(a)(5) and (1) of the Act.As a result of these findings and conclusions, Adminis-trative Law Judge Rise recommended to the Board thatRespondent cease and desist from such action and takethe standard affirmative action to remedy these unfairs The contract extension executed by the parties on October 30, 1981(G.C. Exh. 5, art. XXV), provides as follows:Termination Clause-Section 1. This Section shall be amended toread as follows:Cancellation or Termination; Automatic Renewal. This Agreementshall be in full force and effect from August 1, 1981 to January 31,1982, and shall continue in full force and effect from year-to-yearunless written notice of desire to cancel or terminate this Agree-ment is served by either party upon the other at least sixty (60)days prior to annual date of expiration.569 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor practices. Administrative Law Judge Ries' decisionis dated January 7, 1981.Respondent failed to take exception to any of Admin-istrative Law Judge Ries' findings and the Board, onFebruary 26, 1981, issued a pro forma decision pursuantto Section 10(c) of the Act and Section 102.48 of theBoard's Rules and Regulations, wherein the Boardadopted the findings and conclusions of AdministrativeLaw Judge Ries as contained in his decision and orderedthat Respondent, in that case, take the actions set forthby Administrative Law Judge Ries in his recommendedOrder.It is apparent from the above findings and conclusionsof Administrative Law Judge Ries and the pro formaBoard Decision and Order that the gravamen of theunfair labor practices in which Respondent's chief oper-ating officer and president, William Fox, actively partici-pated and, indeed, headed, was the initiation of the proc-ess, and the encouragement of employees, to deauthorizeand decertify the Union as the collective-bargaining rep-resentative-in particular, to file a petition for deauthor-ization under the Act. While this activity forms a basis ofAdministrative Law Judge Ries' multiple findings of vio-lation of Section 8(a)(1) of the Act, it also led to reprisalsin violation of Section 8(a)(3) against the employee(Becker) who refused to proceed with the deauthoriza-tion petition because the unit employees apparently didnot wish to deauthorize or decertify the Union.In the instant proceeding, William Fox testified thatthere were approximately 24 employees in the servicedepartment and body shop bargaining unit. Fox also tes-tified that at a certain meeting occurring on or aboutApril 14 or 15, 1982, some 2 weeks after the terminationof the alleged discriminatee, Duane Morris, he addressedmembers of the unit and other employees relating, interalia, to the reason for the termination and the basis forreinstating him.Lastly, the record shows that there is on file a decerti-fication petition dated March 18, 1982, which was servedon March 19, 1982. Ten days after the discharge ofDuane Morris, the parties entered into a stipulation forholding a vote on that decertification petition on April12, 1982. The actual vote is "blocked" by the currentunfair labor practice proceeding.On the basis of the above facts, and there being no in-tervening allegations of proof by Respondent, or by anyother party, that there has been a substantial change ofmanagement or a lawful repudiation of these unfair laborpractices, or other change of circumstances, I take ad-ministrative notice of the findings of fact and conclusionsof law of Administrative Law Judge Ries which havenow been, pro forma, adopted by the Board, MoultonMfg. Co., 152 NLRB 196, 198, 207-209 (1965). AlthoughI do not give that proof of Respondent's prior animusdispositive weight in this proceeding, NLRB v. TamaMeat Packing Corp., 575 F.2d 661 (8th Cir. 1978), cert.denied 439 U.S. 1069, I would consider it naive to ignorethe pervasiveness of Respondent's recent past miscon-duct with regard to this union, Shattuck Denn MiningCorp. v. NLRB., 362 F.2d 466 (9th Cir. 1966). Since evi-dence of hostility to the Union is not derived solely fromthe prior adjudication, the prior adjudication can be usedas evidence of present hostility. Tama Meat PackingCorp. v. NLRB, supra; NLRB v. Clinton Packing Co., 468F.2d 953 (8th Cir. 1972). Thus, I take official notice andconclude on the basis of the preponderant credible evi-dence that there exists evidence demonstrating that Re-spondent was possessed of substantial union animus withregard to Local 376, IBT; that Respondent in the pasthas unlawfully discriminated against an employee be-cause he opposed decertification of the Union; unlawful-ly sought to deauthorize or decertify the Union; and thata petition to decertify the Union was filed on March 18,1982, 2 weeks before the discharge of Duane Morris, thealleged discriminatee.4In the instant case, the facts show that Duane R.Morris, the alleged discriminatee, was hired as a porteron February 8, 1982, and laid off on April 2, 1982.In response to the Regional Director's unfair laborpractice complaint of May 21, 1982, Respondent filed itstimely answer on May 26, 1982 (thus, some 7 weeks afterthe alleged discrimination against Duane Morris herein).Respondent, in its answer, not only denied the allegationthat Morris' layoff of April 2 was because of his mem-bership in, sympathies for, and activities on behalf of theUnion (par. 9 of the answer in response to par. 9 of thecomplaint), but affirmatively pleaded in paragraph 14 ofthe answer that:14. By way of further answer, Respondent af-firmatively states that Duane Morris was laid offdue to poor performance and not for any reasons out-lined in the within Complaint. [Emphasis added.]Morris worked from February 8 until about 2-1/2 to 3weeks before his termination as a porter in the bodyshop where he washed cars, cleaned floors, removedused and broken parts of automobiles, and cleaned thebody shop generally. Aiding him at all material timeswas a part-time porter, Roger Melado, who worked afew hours per day in the afternoon. About 2-1/2 weeksbefore he was laid off, Morris was directed to also dojanitorial work in Respondent's offices and showroom.This included vacuuming the showroom and emptyingthe trash in the offices. The emptying of the trash in theoffices and the cleaning of the showroom occurred aspart of Morris' duties only in the morning and were per-formed first thing in the morning. Thereafter, he re-turned to work in the body shop. In this period, com-mencing 2-1/2 weeks before layoff, he was no longer4 A view of Administrative Law Judge Ries' decision, however, givessome moral balance both to Respondent's antipathy to the Union and theconduct of its president, William Fox. Administrative Law Judge Ries'decision recites the existence of a bribery incident involving an official ofthe Charging Party and Fox wherein Fox cooperated with the UnitedStates Department of Justice in the matter. As Administrative Law JudgeRies suggests, it is easy to understand and sympathize with Fox's resent-ment against the Union stemming from this bribery incident. That epi-sode, however, does not privilege the course of conduct in which Foxand Respondent thereafter engaged to oust the Union as the incumbentcollective-bargaining representative (Administrative Law Judge Ries' de-cision). It should also be noted that Administrative Lass Judge Ries, inhis recommended Order adopted by the Board, proscribed Respondent.inter alia. from again discriminating against employees for engaging inunion activities. Like Administrative Law Judge Ries, I found WilliamFox a pleasant, if incredible, witness.570 BILL FOX CHEVROLETunder the supervision of his erstwhile supervisor, BodyShop Manager Stan Karras, but under the direct supervi-sion of General Manager Ron Broadway.On the morning of Wednesday, March 31, 1982, unionshop steward Ron Waldrup, in the body shop, toldMorris that there was a union shop in Respondent'swork force which required Morris to join the Union;that Morris had to fill out papers for the Union and thatthere would be a $25 initiation fee. Morris said hewished to pay the $25 ir:itiation fee in a two pay-periodperiod rather than in one and Waldrup agreed to speakto Office Manager Jan Keller to see if this were possible.Jan Keller is a corporate officer of Respondent, its secre-tary-treasurer; and Respondent concedes that she is a su-pervisor and agent within the meaning of the Act. Herimmediate supervisor is General Manager Ron Broad-way.At that time, Duane Morris signed a union dues-check-off authorization form and gave it to Waldrup.5Waldrupcredibly testified that he gave Morris' signed checkoffauthorization (G.C. Exh. 6) to Supervisor Jan Keller onthat day and she agreed to deduct the initiation fees overa 2-week period rather than a I-week period. Jan Kellerdid not testify at the hearing.On Friday morning, April 2, Ron Broadway receiveda phone call from Office Manager Jan Keller regardingcovering Morris under Respondent's collective-bargain-ing agreement insurance plan. Keller told Broadway thatshe was including Morris in coverage because he was inthe Union. Broadway said that he was not in the Unionbut Keller contradicted him and assured Broadway thatMorris was in the Union.With respect to the following conversation, althoughits substance and the date, April 2, 1982 (Morris was ter-minated in the afternoon of April 2), are not in dispute,Morris and Broadway dispute when it occurred: Broad-way testified that it occurred about 9:30 a.m.; Morris tes-tified that it occurred about 2:30 p.m. Broadway testifiedthat it could not have been at 2:30 p.m. because after9:30 a.m. he left Respondent's premises and was away ata meeting until about 4:30 p.m. He did not give specificsor offer corroboration as to where he was all that after-noon. I find that the flow of evidence and ensuing eventsdemonstrate that Broadway was incorrect (whether bydesign or otherwise), and Morris' recollection, that it oc-curred at 2:30 p.m., is accurate. Morris credibly testifiedthat, contrary to his regular routine, he went up toBroadway's office in the afternoon only because Supervi-sor Stan Karras told him that he should go up to Broad-way's office to clean the floors and empty the ashtrays.Stan Karras, Respondent's supervisor, was never calledto testify at the hearing and, especially in his absence,and Broadway's failure to corroborate his alleged where-abouts, I credit Morris' testimony that it occurred at 2:30p.m. Compare Hitchiner Mfg. Co., 243 NLRB 927 (1979),with Laredo Coca-Cola Bottling Co. v. NLRB, 613 F.2d5 Waldrup credibly testified that he dated the March 31 checkoff au-thorization signed by Morris as March 30, 1982. He did this in order topresent the checkoff authorization to Office Manager Jan Keller in timeto permit Respondent to divide the initiation fee over two pay periodsrather than permitting it to fall into one period.1338 (5th Cir. 1980), cert. denied 105 LRRM 2658(1980).In any event, I find, on the admissions of, and notwith-standing the partial denials of, Ron Broadway and thecredited testimony of Duane Morris, that when Morrisentered Broadway's office to clean the trash, Broadwaygreeted him with the statement: "You joined the Union,huh?" Morris said that he joined the Union because ofthe union-shop requirement; that he wanted a raise inpay; and that he would be discharged if he was not aunion member. Morris testified (and Broadway denied)that Broadway then said: "You have not received yourraise yet." At this point, Broadway smiled and Morrisemptied the trash and cleaned the floors notwithstandingthat the floors did not need cleaning. He also testifiedcredibly that there was hardly any trash in the wastepap-er baskets and the floor needed no vacuuming. Broad-way did not deny Morris' testimony that the floors didnot need cleaning and that there was little trash in thewastepaper baskets. I therefore credit Morris in these lastparticulars, that it occurred at 2:30 p.m., and in his ver-sion of this conversation with Broadway.6Without contradiction, Morris credibly testified that,after he left Broadway's office, he returned to the bodyshop and swept up. About a half hour after his return,Body Shop Supervisor Karras approached him while hewas at work and told him that he had both good newsand bad news for him: The good news was that certainwork on a car had been finished; and the bad news wasthat he was being laid off. When Morris asked why hewas being laid off, Karras told him it was because"things were getting slow." About an hour later (4 p.m.)when, according to his normal quitting time, Morris wasleaving the shop in the company of employees Ron Par-melee and Jimmy Powell, who were also laid off at thattime, they asked Karras why they were being laid offand he told them they were being laid off because"things were slow." Morris asked him when the layoffwas effective and he told them it was effective immedi-ately. Parmelee, Powell, and Morris left Respondent'spremises together, at the same time. As above noted, Su-pervisor Karras was not called to testify. I credit Morris'testimony on this point.About 1 hour later, at 5 p.m., after Parmelee, Powell,and Morris had talked the matter over, they returned toRespondent's premises in order to pick up Parmelee'sand Powell's tools and also to pick up layoff slips which,according to Supervisor Karras, were necessary in orderfor the employees to receive Michigan unemploymentcompensation. When they returned, Karras directedthem to Ron Broadway to pick up their layoff slips. Re-spondent did not regularly give layoff slips when em-ployees were laid off but only to employees on the em-ployees' request. Morris asked Broadway whether thelayoff had anything to do with his having joined theUnion and Broadway said to him, "I didn't know youjoined the Union." Broadway told them that they wereall laid off for economic reasons and told them to go to6 I do not credit Broadway's testimony that the conversation occurredat 9:30 a.m. and that he asked Morris if he had joined the Union only toinquire if Morris had been pressured into joining the Union.571 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe office to pick up their layoff slips which were thenbeing typed up. The three employees then picked uptheir layoff slips and left.7Broadway testified, when shown his prior affidavitgiven to the National Labor Relations Board, that in thefinal interview with Morris, Powell, and Parmelee he"must have" told them that they had been laid off foreconomic reasons. Nowhere in that prior statement, asBroadway admitted, was there any suggestion thatMorris was being treated differently from Parmelee andPowell and nowhere was there any suggestion thatMorris was being laid off for poor work performancewhich Respondent affirmatively pleaded as a defense.Nevertheless, Broadway, on the witness stand, testifiedthat one of the reasons Morris was laid off was poorwork performance even though such a reason did notappear in his April 30, 1982 sworn statement to theLabor Board, signed by Broadway only 4 weeks afterthe alleged unlawful layoff. I do not credit Broadway'stestimony based on (a) his testimonial inconsistency; (b)Morris' credited and uncontradicted testimony that Su-pervisor Karras told the three laid-off employees thatthey were laid off for economic reasons; and (c) Presi-dent Fox's postlayoff speech to assembled employees,infra, telling them that the employees had been laid offfor economic reasons.B. Discussion and Conclusions1. Respondent's defensesBroadway testified that when Roger Melado, likeMorris, a porter in the body shop, returned from sickleave, Broadway expanded Morris' duties so that he nolonger worked exclusively in the body shop. In particu-' Morris and Broadway agree that about 2 weeks after Morris was firsthired, and ostensibly when he was under the sole supervision of BodyShop Manager Karras, Morris and Broadway had a conversation regard-ing the Union but they disagree as to the substance of the conversation.Morris testified that, in late February, he entered Broadway's office andasked for a W-2 income tax form. Broadway neither admitted nor deniedthe question of the W-2 form but stated only that Morris came into theoffice and asked to speak to him. Morris testified that the next statementwas Broadway asking him (Morris) ". .how do you feel about theUnion?" Broadway testified that Morris opened the conversation by stat-ing: "They want me to join the Union and I don't want to." Morris, inany event, testified that he answered Broadway by telling him that hehad filled out the union papers but had not signed them. According toMorris, Broadway then said, "You don't have to join the Union." Broad-way testified that in response to Morris' telling him that he did not wantto join the Union, Broadway merely said: "Do what you have to do."Broadway specifically denied Morris' testimony insofar as Morris testifiedthat Broadway told him, "You don't have to join the Union." I creditMorris and do not credit Broadway's version. There was no suggestionon this record that the Union, at any time, much less after only 2 weeksof employment, was using any pressure on Morris or any other employ-ees to join the Union. Indeed, according to President Fox's uncontradict-ed testimony, union membership and support among Respondent's em-ployees had been falling. The credited evidence is that Morris sought tojoin the Union in order to get a raise notwithstanding that shop stewardWaldrup first raised the issue. I thus do not credit Broadway's testimonyconcerning this early conversation. I further do not credit Broadway'stestimony that the only reason he spoke to Morris about joining theUnion on April 2 was because of his prior understanding that the Unionhad been using pressure on Morris to join. Rather, Broadway learnedfrom Supervisor Jan Keller, no later than the morning of April 2, thatMorris had executed the dues-checkoff authorization. Morris was there-fore a known union supporter.lar, Broadway testified that, in the last 3 weeks of hisemployment, Morris worked directly and only under himand no longer in the body shop under Karras. This con-tradicts Morris' testimony that in the last 3 weeks of hisemployment he worked in two areas. As above noted, Icredit Morris that he did work in both areas. Further,Broadway testified that Morris' work was of poor qual-ity when he did it and that, in particular, Morris wasalways with his friends in the body shop. Broadway tes-tified that although Morris' work in the morning was ac-ceptable when he cleaned the offices and the showroom,yet after 10 a.m. he could not be found in any of theseareas and he was always with his friends in the bodyshop. On many occasions when, according to Broadway,he remonstrated against Morris' alleged failure to workin the offices and the showroom, Morris would contin-ually ask why he could not be assigned to work in thebody shop. Broadway clearly testified that he toldMorris that, since the return to work of Roger Melado,he was not needed in the body shop and that Broadwaywas trying to make a job for him. Broadway testifiedthat, on 6 to 12 occasions, he spoke to Morris aboutMorris' failure to get work done in the service depart-ment; that trash and broken equipment remained in theservice department; that oil spills had not been soaked upand swept away; and that Morris had been found contin-ually in the body shop, talking to his friends even thoughhe was not assigned to work there. Broadway also testi-fied that, although he was not involved in the actualApril 2, 1982 decision to lay off Morris, he said that onmany occasions he had discussed the matter with Presi-dent William Fox and told him of Morris' shortcomingsat work. In particular, Broadway testified that over a 3-week period before the April 2 layoff, i.e., in the 3 weeksin which Morris was under Broadway's direct supervi-sion, he told Fox repeatedly of Morris' failure to cleanup the service department and his continued presence,unauthorized, in the body shop. Broadway particularizedthat the first time that he mentioned this to Fox was 3weeks before the April 2 layoff; the second time, 2 or 3days later; the third about I week after that; and thefourth time on the Monday or Tuesday before the April2 layoff (i.e., on Monday and Tuesday, March 29 or 30).Again, Broadway testified that he had no participation inthe actual layoff of Morris and, with William Fox's cor-roboration, denied that he ever told Fox that Morris hadjoined the Union.Broadway further testified that at 5 p.m. when Morris,Powell, and Parmelee entered his office, telling him thatthey wanted layoff slips, he was "dumbfounded" and didnot know anything of the layoff. He admits that Morristold him that the layoff was because he had joined theUnion and corroborates Morris that he said nothing inreturn.There is no dispute that Powell and Parmelee werelaid off on April 2; that Friday, April 2, is payday; thatRespondent's pay period runs from Wednesday to Tues-day of each week with the ensuing Friday being thepayday; and that Powell and Parmelee, both body shopemployees, were laid off for economic reasons. It is un-572 BILL FOX CHEVROLETdisputed that they were the lowest employees in terms ofseniority.Fox testified that he made his decision to lay offPowell and Parmelee possibly earlier than Wednesday,March 31, possibly even on Monday or Tuesday preced-ing that time. He testified that he discussed their beinglaid off with the body shop foreman, Stanley Karras, buthad no discussion with anyone regarding the Morrislayoff until he directed Karras to lay him off on April2.8 Fox testified that Morris' joining the Union had noth-ing to do with the layoff and that he had no knowledgethat Morris had joined the Union prior to deciding to layhim off. The decision to lay him off, according to Fox,was made on April 2 when he directed SupervisorKarras to lay him off.Fox did not contradict Waldrup's testimony that later,in a mid-April meeting, Fox told the 12 union membersand other persons in attendance that the 3 employees(Parmelee, Powell, and Morris) had been laid off becauseof hard economic times, because work was slow and thatif things got better he would rehire them. He also failed todeny Waldrup's testimony that he told them that he "hadto be careful of what he said because of the existence ofthe decertification petition." Fox specifically testifiedthat General Manager Broadway had the power to ter-minate employees without consulting him. The only pos-sible limitation on that right was where a particularly im-portant employee was going to be terminated. Fox saidthat he expected to be consulted by a supervisor whowas going to lay off or terminate such an employee.After Morris was laid off, a former employee, JamesStein, was taken on as an independent contractor to doMorris' work on the assumption that Stein would acquirenumerous professional cleaning equipment. He failed todo so, he did a poor job and was replaced by a profes-sional maintenance organization: Thompson JanitorialService. Thompson Janitorial Service has been Respond-ent's cleaning contractor for almost 2 years and has acontract with Respondent. Respondent points to the factthat, aside from high startup costs in the cleaning serv-ice, it costs Respondent about $540 a month for the pro-fessional cleaning service whereas Morris, as an employ-ee with full union benefits, would cost between $700 and$800 a month where social security, workmen's compen-sation, insurance, and other benefits were added toMorris' salary of approximately $130 per week.2. The General Counsel's prima facie caseThere exists here a background of Respondent'sanimus against this Union and, in particular, PresidentFox's activities, sometimes direct, in unlawfully encour-aging and fomenting decertification and deauthorizationof the Union. Fox's participation in violations of Section8(a)(1), (3), and (4) of the Act against this Union cannotbe denied and have been previously established by theBoard. There is no evidence of some intervening event8 The transcript (Tr. 156-162) shows Fox's testimony, both in itself(Tr. 159) and compared to statements in a pretrial affidavit (Tr. 16) in-consistent on whether, prior to April 2, he discussed Morris' layoff withSupervisor Karras, or any one else. Again, Karras did not testify.which has caused Respondent to look upon the Unionthrough different, less jaundiced eyes.Next, there is no question that Respondent knew ofMorris' support for the Union prior to terminating him.Thus, the element of knowledge is clear in view ofMorris' and Waldrup's testimony regarding Office Man-ager Jan Keller and Ron Broadway's own admission ofhis conversations both with Supervisor Jan Keller(March 31) and with Morris (April 2) himself, concern-ing Morris' union activities, all before the April 2 layoff.There is also no question of the abruptness of the termi-nation of Morris: The first showing of Respondent'sknowledge of Morris' executing the checkoff authoriza-tion (i.e., union support) was on March 31 and he wasterminated 2 days later on Friday, April 2. This veryabruptness of the layoff, following Respondent's acquisi-tion of knowledge, in the face of union animus, is furthersupport for the prima facie case. Furthermore, sinceBroadway, on Fox's testimony, had the absolute powerto terminate any employee under his supervision, itwould seem highly unlikely that, given Broadway's testi-mony of (a) Morris' continued poor performance; (b)Broadway's repeated (6 to 12) warnings to Morris that ifhe did not improve his work he would be terminated;and (c) Broadway's repeated conversations with Presi-dent Fox concerning Morris' poor work performance,Broadway would have condoned and tolerated Morris'poor conduct for such a long period of time (3 weeks)without sooner terminating him. As President Fox testi-fied, porters were replaced on a regular basis, sometimestwo and three times per week. In view of such testimo-ny, I cannot credit Broadway's testimony concerning hisforbearance. When measured especially against theabruptness of the April 2 termination in the middle of thepay period, it is odd that Respondent tolerated Morris'alleged deficiencies for so long a period in the face of al-leged repeated warnings from Broadway to Morris onthe very same point. Moreover, if Broadway were en-deavoring to "make a job" for Morris (in view of Mela-do's alleged return as a porter), there is no explanationwhy his endeavor ceased-except Morris' March 31 join-ing the Union.With regard to perfection of the prima facie case, itshould be noted that hostility to the Union and the termi-nation of an employee shortly after the employer learnsof his union activity alone may give rise to an inferencethat the termination was discriminatory. NLRB v. Cen-tral Power Co., 424 F.2d 1318, 1322 (5th Cir. 1970);NLRB v. Camco, Inc., 369 F.2d 125, 127 (5th Cir. 1966).In view of Respondent's established union hostility, theprecipitous nature of Morris' discharge in the middle ofthe pay period within 2 days after it acquired knowledgeof his union activity and support, and in view of Morris'alleged longstanding poor work; in view of both Broad-way's failure to exercise his power to immediately dis-charge or terminate a poor employee and Fox's testimo-ny that porters are replaced within the same week onmany occasions, it cannot be said that the General Coun-sel failed to show, by timing, toleration of alleged defi-ciency, knowledge, animus, and precipitate action, that aprima facie case demonstrating that a motivating factor573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the termination of Duane Morris was his engaging inunion activities, Wright Line, 251 NLRB 1083 (1980); cf.NLRB v. Transportation Management Corp., 103 S.Ct.2469 (1983).In support of this prima facie case, there also exists thefact that Respondent's particularized pleaded defense,Morris' poor work performance, was not given as thereason for his layoff by the two supervisors who gavehim "reasons" for layoff: Ron Broadway and StanleyKarras. Both of these supervisors told him he was laidoff for lack of work.9In addition, President Fox notonly said that Morris, along with Powell and Parmelee,were laid off because of bad economic conditions, butthat they would be rehired if economic conditions per-mitted. Morris' poor work evidently would not preventhis being rehired. Thus, not only was the reason, formal-ly pleaded as a defense by Respondent, not given toMorris, but a different reason was given to Morris at alltimes. Moreover, if Morris' poor work performance werea reason for his termination, Fox would have no reasonon which to tell assembled employees, 2 weeks after thetermination, that Morris would be rehired if economicconditions permitted. Thus, where Respondent's pleadeddefense is inconsistent with Respondent's proof at thehearing, the prima facie case is further supported. CeraInternational Corp., 262 NLRB 612, 616 (1982). In short,in addition to the usual elements of a prima facie case,Respondent's pleaded defense (poor workmanship) isuntrue, based on Waldrup's credited testimony, below,and does not match up to the only reasons (lack ofwork) given to Morris by Respondent's supervisors(even according to Respondent's supervisors' own testi-mony) at the time of his layoff.There is even further support to the prima facie casein Respondent's further false defense: Ron Broadway andWilliam Fox testified, in substance, that Respondent wasattempting to keep Morris in employment and to givehim new duties because of the return, 3 weeks before thelayoff, of its porter, Roger Melado, who had been awayon sick leave. Thus, according to Broadway's testimony,because Melado returned to and was working as a porterin the body shop, Duane Morris' presence in the bodyshop became largely superfluous 3 weeks before thelayoff and that new duties had to be found for him in theservice department and up in the offices and showroom.The problem with this defense was that Morris, in rebut-tal, testified that Roger Melado had never left Respond-ent's employment; and that for the entire period ofMorris' employment with Respondent, Melado workedfor Respondent as a porter. Respondent never sought toclarify, much less deny, this testimony or to rebutMorris' rebuttal testimony by simply bringing in its payrecords to show that Melado had been off on sick leaveas Fox and Broadway testified and had returned to em-ployment. This failure undermines Respondent's defensethat it terminated Morris because Morris' body shopg Again, Karras did not testify. Broadway testified that it was Morris'poor performance that caused the layoff. When confronted with his pre-trial affidavit, he admitted that the only reason he gave Parmelee,Powell, and Morris for the layoff was "economic reasons" (Tr. 109-112).My observations of Broadway concerning his testimony on this pointlead me to be generally skeptical of his veracity.duties had been returned to Melado, resulting in a lack ofwork for Morris. The credited testimony is therefore thatMelado had apparently not returned because he hadnever been off on sick leave. Respondent's failure toproduce its payroll records to show otherwise under-mines Respondent's "economic reasons" defense-whichwas, of course, not its affirmatively pleaded defense-forthe Morris layoff.3. Respondent's other defensesa. The defense of Morris'poor work performanceBroadway testified that Morris was not doing his workbecause he was always back in the body shop with hisfriends. Broadway testified that he repeatedly com-plained to Fox concerning Morris' poor work perform-ance. Although Broadway had the power to fire him, hedid not do so notwithstanding that he allegedly warnedMorris on many occasions during the 3-week period thatMorris was working under him. I have not creditedBroadway's testimony that he had repeatedly or indeedever warned Morris because I have credited Morris'denial that any such warnings were given to him. Myobservation of Broadway and especially his testimonycontradicting his pretrial affidavit, above, preclude mybelieving that a man of his insight, experience, and re-sponsibility would tolerate an employee who paid no at-tention to more than a half a dozen direct warnings in a3-week period to cease going to the body shop and toimprove his work performance. I have little doubt, onmy observation of Broadway, who had the direct powerto discharge employees, that he would have refrainedfrom terminating Morris if Morris' performance had beenrepeatedly poor. Fox testified on the great turnover inporters. I have also credited Morris' denials that he loi-tered in the body shop or that he told Broadway that ifhe were returned to work in the body shop that his workwould improve or that things would be all right.Moreover, there is the rebuttal testimony of Waldrup.Notwithstanding that he is the union shop steward andtherefore has a potential interest in support of Morris'testimony, there is his testimony that his observation ofMorris' work, consistent with his 11 years of observationof porters in Respondent's employ during the period, ledhim to the conclusion that Morris' work was far beyondthe quality of the other porters' work. Thus, I find thatRespondent has in no way shown by credible testimony,which is its burden, that Morris was guilty of poor workperformance. In this regard, the General Counsel havingproved a prima facie case, the burden of proof shifts toRespondent to prove that the same action would havetaken place even in the absence of Morris' protected con-duct. NLRB v. Transportation Management Corp., 103S.Ct. 2469 (1983). In view of my finding that Respondentin general, and Broadway in particular, would not havetolerated an inadequate and insubordinate porter who re-jected repeated (6 to 12 times) warnings regarding im-provement of his work performance over such a longperiod, and Waldrup's testimony, I find, that the evi-dence in support of Respondent's defense (Morris' al-leged poor work performance) was wholly unproven. In574 BILL FOX CHEVROLETview of this failure of proof, I conclude that Respondentwould not have taken the action of laying off or termi-nating Duane Morris absent the matters proven in theprima facie case, i.e., his union activities. Limestone Ap-parel Corp., 255 NLRB 722 (1981). Accord: BrookfieldDairy, 266 NLRB 698 (1983).b. Respondent's further economic defenseRespondent introduced testimony that it terminated orlaid off Morris because of poor economic conditions. Insupport of defense, Ron Broadway testified that, in theperiod of the beginning of 1982, the economic situationin the auto industry was "devastating." Broadway testi-fied that he and Fox continuously discussed the questionsof layoff and where to cut employees. In futher supportof the economic defense President Fox adduced testimo-ny that it was cheaper to replace Morris with an inde-pendent contractor (James Stein) and that, when that re-lationship did not work out, it engaged a professionalcleaning service. That may be so. However, there is nosupport for the fulcrum and dispositive support of thisaspect of Respondent's economic defense: that because ofthe return from such leave of porter Roger Melado, theemployment of Duane Morris became marginally neces-sary. The deficiency in this defense is that, as abovenoted, Melado never left Respondent's employ accordingto the credited testimony of Morris and Respondent'sfailure to produce its records to show that Melado everwas off on sick leave. Since Melado never left, and as-suming, as I must and do, that Respondent wantedMorris to work in the service department and in thefront offices and showroom, there is no showing, on thisrecord, that Morris failed to do so, that his work was inany way poor, or that he was a supernumerary. On thecontrary, the credited testimony of Waldrup shows thathis work was superior. In addition, I reject the sugges-tion in the testimony of Fox or Broadway that there wasnot enough work for both of them (Melado's continuedemployment and the hiring of Stein and the professionalcleaners show that there was) and I find that the eco-nomic defense, undermined by the falseness of theMelado cornerstone, is not supported on this record;rather, it is introduced as a pretext to justify Morris'layoff notwithstanding that the economic defense is notthe reason offered in Respondent's formal, pleaded, par-ticularized defense (Morris' poor performance) in theanswer.4. Other testimony in support of Morris' credibilityMoreover, I was particularly impressed by Morris' un-denied testimony that Supervisor Karras directed him toreport to Broadway's office on April 2, on the later-re-vealed pretext that Broadway wanted to have the ash-trays and the trash baskets in his office cleaned. The un-denied and credited testimony was that neither the floornor the ashtrays or waste baskets needed cleaning at 2:30p.m. when the conversation occurred (Tr. 31) concern-ing Morris' having joined the Union ("so you joined theUnion huh"). I was particularly impressed by this testi-mony as showing the discriminatory motive in the layoff.For, if there was no work reason, as undeniably appearson this record, for Broadway to have Karras directMorris to come to Broadway's office to clean the ash-trays, there was another reason for Broadway, at this ir-regular hour, to speak to Morris at 2:30 p.m. on April 2:It was to verify the fact that Morris had joined theUnion. An hour and a half later, Karras notified him thathe was terminated as a "layoff" because of the lack ofwork. Broadway thereafter repeated the economic rea-sons for the layoff. I reject this defense as false as I re-jected the defense of Morris' poor work performance.Lastly, there is the uncontradicted, postlayoff admis-sion of President Fox which makes both of Respondent'sdefenses to the layoff (Morris' poor work performance;poor economic conditions) mutually exclusive: if Morris'poor work performance created an opportunity for Re-spondent to lay him off because of bad economic condi-tions, there would be no reason for President Fox to tellthe assembled employees, 2 weeks after the layoff ofApril 2, that he would rehire the three employees if eco-nomic conditions improved. This is entirely inconsistentwith the defense that Morris, in fact, was selected forlayoff because of his poor work performance. 'oI find that Respondent, under Wright Line, supra,Limestone Apparel Corp., supra, and NLRB v. Transporta-tion Management Corp., supra, has interposed false, un-pleaded, and inconsistent defenses which do not supportits burden of proof to show Respondent would have takethe action of laying off Morris even in the absence ofMorris' protected conduct. Here, the precipitate April 2termination, immediately following Broadway's confir-mation of Morris' joining the Union (verified on the pre-text of cleaning Broadway's already cleaned office) inthe middle of the pay period, 2 days after it first learnedof Morris' union activities, with a background of animusdirected against this Union, with defenses which arefalse, confused, and inconsistent, as to (1) what is plead-ed, (2) what is told the alleged discriminatee, and (3)what is told other unit employees, all demonstrate thatMorris was terminated because of his union activities inviolation of Section 8(aX3) and (1) of the Act.5. Morris' credibilityDuring cross-examination of Morris, Respondentraised two criminal matters relating only to Morris'credibility. In the first instance, Respondent showed thatMorris, in executing his job application form, denied thathe had ever been convicted of a crime. Morris admittedthat, prior to his applications for employment with Re-spondent, he had pleaded guilty to the offense, under thelaws of the State of Michigan, of "impaired driving."This is apparently a lesser matter than "driving while in-toxicated." The record does not demonstrate Morris' agebut he testified, without contradiction, that although hehad been intoxicated while driving, he was permitted toplead guilty to the lesser allegation ("driving while im-paired") because he was 17 years of age. While the Stateof Michigan's penalty, if any, for this offense does not10 Respondent's brief quite understandably suggests that, when Foxspoke of rehiring the employees if the economic picture improved, he didnot mean to include Morris. There is no evidentiary support for this spec-ulation.575 DECISIONS OF NATIONAL LABOR RELATIONS BOARDappear on record, there is no question that Morris wasplaced on probation and had to pay $300 in court costs.The question is whether this matter is admissible to im-peach Morris' credibility.As I remarked to counsel for Respondent at the hear-ing, I was willing, arguendo, to assume that Morris' pleawas to a "crime" within the meaning of Rule 609 of theFederal Rules of Evidence (which I deemed to be appli-cable to the proceeding before me) for purposes of im-peaching Morris' credibility." Passing the further juryquestion of whether its admission involves a probativevalue superior to its prejudicial effect on the defendant,it does not appear that the impaired driving offense towhich Morris pleaded was punishable by imprisonmentin excess of I year or that it involves dishonesty or falsestatement. Thus, I conclude that, on the record beforeme, Morris' plea to "driving while impaired" failed tomeet either wing of admissibility for impeachment pur-poses under Rule 609. I therefore excluded both from therecord and my deliberation on the question of Morris'credibility, Morris' guilty plea to "driving while im-paired." Even were it admissible, I would tend to notdiscredit Morris' testimony because of his "impaired"driving at age 17. On the basis of the entire recordbefore me, I credit his testimony over that of Fox andBroadway.In addition, Respondent elicited from Morris an admis-sion that subsequent to his discharge on April 2, 1982,Morris went to California where he pleaded guilty to thecrime of grand theft under Sections 487-489 of Title 13of the California Criminal Code. I have agreed to takeofficial notice of the California Criminal Code sectionssubmitted by Respondent and include them as Adminis-trative Law Judge's Exhibit I for the convenience of theBoard.The undisputed testimony from Morris is that heserved 8 months of a I-year term in the county jail inCalifornia. Punishment for grand theft, pursuant to Cali-fornia Criminal Code, Section 489 of Title 13, reads asfollows:Grand theft is punishable by imprisonment in thecounty jail for not more than one year or in theState prison for not more than 10 years.It is not clear on this record, on submission by Respond-ent, whether the courts of the State of California have sointerpreted Section 489 as to demonstrate whether sen-tencing after conviction or plea (as in the instant case)wherein the sentencing is to the county jail, creates acrime different from that which sentence would be in thestate prison for more than 10 years. In other words,under California law, it was not made clear whethergrand theft, punishable in the county jail, was considered" Rule 609. Impeachment By Evidence of Conviction of Crime. (a) Gen-eral rule. For the purposes of attacking the credibility of the witness, evi-dence that he has been convicted of a crime shall be admitted if elicitedfrom him or established by public record during cross-examination butonly if the crime (1) was punishable by death or imprisonment in excessof one year under the law under which he was convicted, and the courtdetermines that the probative value of admitting this evidence outweighsits prejudicial effect to the defendant, or (2) involved dishonesty or falsestatement, regardless of the punishment.a matter legally different from grand theft punishable inthe state prison for not more than 10 years. For purposesof this decision, however, I will assume, arguendo, thatthere is no difference and that the admission of Morris ofa plea of guilty to grand theft meets the requirements ofSection 609 of the Federal Rules of Evidence in that thecrime of grand theft was punishable in excess of I yearunder the statute under which he was convicted and, inany event, involved dishonesty, regardless of punish-ment. I have therefore taken into account Morris' plea tothe crime of grand theft committed in California in 1982for which he served 8 months in the county jail.It is I who have the responsibility of evaluating thecredibility of the witnesses, both from their demeanorand from the record circumstances which may, as in thiscase, offer a further perspective as to who would be themore truthful witnesses. In the past, in Board proceed-ings, I have taken into account a prior conviction forgrand theft and, because the record as a whole demon-strated the untrustworthiness of the witness so convicted,have discredited his testimony. Bosk Paint Co., 266NLRB 1033 (1981); cf. National Sheet Corp., 242 NLRB294, 302 (1979). Yet, each case stands on its own footing.The Act protects good employees as well as bad employ-ees and the only pertinent restriction on Respondent'sconduct towards its employees is not that it act reason-ably or even rationally but that it not act unlawfully.Paramount Metal Co., 225 NLRB 464, 465 (1976). In myobservation of the witnesses as they testified, and par-ticularly on viewing and reviewing the record evidence,I conclude, on the basis of the above record and my ob-servation, that Morris was believable and that Fox andBroadway were not.On the basis of the above finding of fact and the entirerecord in this case, I make the followingCONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is labor organization within the meaningof Section 2(5) of the Act.3. By laying off Duane R. Morris on April 2, 1982, be-cause of his activities in support of the Union, Respond-ent unlawfully discirminated against employees in termsand conditions of employment, thereby discouragingmembership in a labor organization in violation of Sec-tion 8(a)(3) and (1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(2), (6), and (7) of theAct.THE REMEDYHaving found that Respondent violated Section 8(a)(3)and (I) of the Act, I shall recommend that it cease anddesist from engaging in such conduct and take such af-firmative action as will dissipate the effects of its unfairlabor practice.Because Duane Morris' April 2 layoff has been foundunlawful, the order shall require Respondent to offer fulland immediate reinstatement to his former or substantial-576 BILL FOX CHEVROLETly equivalent job, without prejudice to his seniority orother rights and privileges,12and to make him whole forany loss of earnings he may have suffered as a result ofthe discrimination by payment to him of a sum equal tothat which he would have earned, absent the discrimina-tion, to the date of Respondent's lawful offer of reinstate-ment. Loss of earnings shall be computed as prescribedin F. W. Woolworth Co., 90 NLRB 289 (1950), plus inter-est, as set forth in Isis Plumbing Co., 138 NLRB 716(1962), and Florida Steel Corp., 231 NLRB 651 (1977).In view of the prior pro forma Board Order encom-passing Administrative Law Judge Ries' decision andrecommended order in the above cases wherein violationof Section 8(aXl), (3), (4), and (5) of the Act were found,I conclude that Respondent has now demonstrated a pro-clivity to violate the Act in order to gain unlawful objec-tives, Hickmott Foods, 242 NLRB 1357 (1979), notwith-standing any union illegality in terms of its conducttoward President Fox.On the above findings of fact and conclusions of lawand on the entire record in this case, I issue the follow-ing recommended 'ORDERThe Respondent, Bill Fox Chevrolet, Inc., Rochester,Michigan, its officers, agents, successors, and assigns,shall1. Cease and desist from(a) Discriminating against employees for engaging inunion or other activity protected by the Act." The recommendation for full reinstatement is made notwithstandingMorris' conviction for grand theft, supra. If Respondent desires to con-test and avoid rehiring Morris for this reason, the issue may be litigatedat the compliance stage of this proceeding. L D. Brinkman Southeast, 261NLRB 204 fn. 3 (1982).Is If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(b) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsguaranteed in Section 7 of the Act, except to the extentthat such rights might be affected by a lawful union-se-curity agreement within the meaning of Section 8(aX3)of the Act.2. Take the following affirmative action it is found thatwill effectuate the policies of the Act.(a) Offer to Duane R. Morris immediate and full rein-statement to his former job or, if that position no longerexists, to a substantially equivalent position of employ-ment, without prejudice to his seniority or other rightsand privileges, and make him whole in the manner de-scribed above in the section entitled "The Remedy" forany loss of pay or any other benefits suffered by reasonof his discriminatory layoff on April 2, 1982.(b) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay and interest dueunder the terms of this Order.(c) Post at its Rochester, Michigan location copies ofthe attached notice marked "Appendix."14Copies of thenotice, on forms provided by the Regional Director forRegion 7, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(d) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply." If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."577